DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species I.A. - Figure 1 and I.B. - Figure 3 in the reply filed on May 24, 2021 is acknowledged.
Claims 2 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spacing between adjacent ones of the plurality of internally cooled plates is varied within the vessel” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to because Figure 1 does not properly depict the scraper 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said each openings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordini et al. (3,770,252).
Figure 1 discloses a scraped heat exchanger apparatus, the apparatus comprising:
a vessel 1;
a plurality of heat transfer plates 2 with an internal fluid disposed parallel to each other within the vessel 1; 
a rotating shaft 3 disposed at a central axis of the vessel 1;
an unlabeled rotating scraper arm (column 11-14), connected to the rotating shaft 3, and disposed to move between adjacent ones of the plurality of heat transfer plates 2, wherein the 
an opening 7 in one of the plurality of heat transfer plates 2, each opening 7 configured to permit a process fluid to pass through the one or more of the plurality of heat transfer plates 2.
The recitation “for cooling a gaseous process fluid which can freeze-out solids” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Additionally, the fluids, i.e. “gaseous process fluid” and “cooling fluid” are not structural limitations, wherein the device does not undergo a structural metamorphosis based on the specific fluids to be employed.  Similarly, the recitation of “solids” is not structural a limitation, which is a phase of the “gaseous process fluid.”
Further, the recitation “cooled” is an adjective to describe the function of the plates 2 based on the intended working fluid therein.  
Regarding claim 3, Figure 1 discloses the plurality of heat transfer plates 2 are disposed in a horizontal orientation such that said plates 2 comprise a vertical stack, and wherein scraped solids if present are capable of falling through the opening 7 in the one or more of the plurality of heat transfer plates 2.
Regarding claim 20, as applied to claim 1 above, the specific fluid, i.e. “cooling fluid” is not a structural limitation.
1, 3-5, 7, 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindroos (4,558,733).
Figures 1 and 4 disclose a scraped heat exchanger apparatus, the apparatus comprising:
a vessel defined by a plurality of elements 11;
a plurality of heat transfer plates 10 with an internal fluid disposed parallel to each other within the vessel; 
a rotating shaft 4 disposed at a central axis of the vessel;
a rotating scraper arm 19, connected to the rotating shaft 4, and disposed to move between adjacent ones of the plurality of heat transfer plates 10, wherein the rotating scraper arm 19 includes a scraper (i.e. an edge thereof) positioned to scrape an outer surface of said adjacent ones of the plurality of heat transfer plates 10; and
an opening 28 (Figure 4) in one of the plurality of heat transfer plates 10, each opening 28 configured to permit a process fluid to pass through the one or more of the plurality of heat transfer plates 10.
The recitation “for cooling a gaseous process fluid which can freeze-out solids” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Additionally, the fluids, i.e. “gaseous process fluid” and “cooling fluid” are not structural limitations, wherein the device does not undergo a structural metamorphosis based on the 
Further, the recitation “cooled” is an adjective to describe the function of the plates 10 based on the intended working fluid therein.  
Regarding claim 3, Figure 1 discloses the plurality of heat transfer plates 10 are disposed in a horizontal orientation such that said plates 10 comprise a vertical stack, and wherein scraped solids if present are capable of falling through the opening 28 in the one or more of the plurality of heat transfer plates 10.
Regarding claim 4, Figure 4 discloses one of said each openings 28 comprises a notch extending outwardly from the central axis.
Regarding claim 5, Figure 1 discloses said each of one or more of the plurality of heat transfer plates 10 are arranged in a consecutive sequence, and wherein the notches 28 in adjacent ones of the consecutively sequenced plates are angularly offset (180 degrees) from one another, to thereby provide a tortuous path for the process fluid to flow through the vessel while in heat transfer with the plates 10.
Regarding claim 7, Figure 1 discloses each of the plurality of heat transfer plates 10 are sealed to an inner wall of the vessel to eliminate bypass of the process fluid around the plates 10.
Regarding claim 11, Figure 1 discloses the internal fluid is supplied sequentially to the plurality of heat transfer plates 10 from inlet 20 to outlet 21.
Regarding claim 12, Figure 1discloses the internal fluid is supplied sequentially to the plurality of heat transfer plates 10 in a direction that is counter-current to a direction of flow of the process fluid, which enters at inlet 8 and exits at outlet 9.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordini et al. (3,770,252) or Lindroos (4,558,733) in view of Goldstein (4,669,277).
	Gordini et al. or Lindroos discloses all the claimed limitations except a surface feature on an outer surface of one of the plurality of heat transfer plates, wherein the scraper is shaped to rotate past the surface feature.
Goldstein discloses a scraped heat exchanger apparatus 10, the apparatus comprising:
a plurality of heat transfer plates 24 with an internal fluid disposed parallel to each other; 
a rotating shaft 20 disposed at a central axis thereof;
a rotating scraper arm 48, connected to the rotating shaft 20, and disposed to move between adjacent ones of the plurality of heat transfer plates 24, wherein the rotating scraper arm 48 includes a scraper 58 positioned to scrape an outer surface of said adjacent ones of the plurality of heat transfer plates 24; and

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Gordini et al. or Lindroos a surface feature on an outer surface of one of the plurality of heat transfer plates, wherein the scraper is shaped to rotate past the surface feature for the purpose of increasing surface area for heat transfer as recognized by Goldstein.
Regarding claim 10, Figures 3-4 of Goldstein discloses the surface feature 26 comprises a set of concentric circular-path fins, the concentric circular-path fins being centered on the central axis, and wherein the scraper 58 is shaped to remove solids from in between adjacent fins in the set of concentric circular-path fins, and wherein the circular-path fins increase heat transfer between the internal fluid and process fluid.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763